Citation Nr: 1728064	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-00 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for stress fractures.

2.  Entitlement to service connection for nerve damage of the right shoulder.

3.  Entitlement to service connection for a back disability, to include degenerative disc disease and pinched nerve.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The appellant served on active duty for training from May 1983 to August 1983.  The appellant had additional service in the National Guard and Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction has since been transferred to the Houston, Texas RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals multiple requests for a copy of the claims file without any watermarks and for an updated copy of the claims file.  In a June 2017 motion the appellant's representative argues that there is an open request for an updated copy of the Veteran's claims file.  The representative argues that the original documents received in January 2014, have presumably been significantly updated in the prior 3 years.  On remand, as the appellant's representative has reported that the is an open request for a copy of the appellant's claims file, filed with the appellant's local RO, all appropriate action must be taken to respond the request.

The appellant has been scheduled multiple times for a hearing before a Decision Review Officer (DRO).  Most recently, the appellant was scheduled for a hearing before a DRO in September 2016 and the appellant was notified by a letter dated in August 2016.  A memorandum associated with the claims file dated later in September 2016 indicates that the appellant's hearing before a DRO was to be rescheduled.  Review of the claims file does not reveal that a hearing before a DRO has been scheduled.  Thereafter, in a June 2017 motion the appellant's representative argues that VA did not honor a request for a local DRO hearing prior to a Board hearing.  As such, on remand, all appropriate action must be taken to respond to the appellant's request for a DRO hearing.

In the appellant's Substantive Appeal on a VA Form 9, the appellant requested a hearing before a Veterans Law Judge (VLJ) of the Board at his local RO.  Thereafter, appellant has been scheduled for a hearing before a VLJ multiple times.  Most recently the appellant was scheduled for a video conference hearing before a VLJ in May 2017 and was notified by a letter dated in April 2017.  In a letter dated in May 2017 the appellant's representative requested that the May 2017 hearing be postponed due to the appellant being out of the country and unavailable.  Subsequently, in May 2017 the undersigned VLJ denied the appellant's motion to postpone the hearing.  Thereafter, in June 2017 the appellant's representative filed a motion requesting that the Board's denial of the rescheduling of the Board hearing be reconsidered.  The appellant's representative argues that the appellant is currently residing and working out of the country and would require at least 60 days' notice in order to make the proper arrangements to return for a hearing.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  Requests for a change in the hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  38 C.F.R. § 20.704(c) (2016).  As good cause has been shown, namely that the appellant works out of the country and needs additional time to arrange to be present at a hearing, the motion to reschedule the hearing is granted.  Thus, the claims are remanded for a hearing before a VLJ to be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to respond to the appellant's request for a copy of the claims file without any watermarks and for an updated copy of the claims file.

2.  Thereafter, take all appropriate action to respond to the appellant's request for a DRO hearing.  

3.  Thereafter, contact the appellant and his representative to determine whether the appellant desires a hearing before a VLJ at his local RO or via video conference.  Then, schedule the appellant for the desired hearing before a VLJ of the Board.  Then, process the case in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


